PER CURIAM.
In this divorce case, Appellant challenges the trial court’s rulings on a variety of issues. We affirm on all but two points: First, the lower court erred in its calculation of Appellant’s share of the marital property. Appellant was awarded $858,147.93 as equitable distribution. As Appellee concedes on appeal, the correct equitable distribution award to Appellant, based on the findings of fact made by the trial judge, should have been $963,728.10. Secondly, the lower court never addressed Appellant’s contention that the prenuptial agreement was unenforceable due to a lack of full disclosure, duress or undue influence. Although conflicting evidence was presented on this point, the court expressed the view that a resolution of this disputed issue was unnecessary. This was error. Accordingly, the judgment is affirmed in part and reversed in part and remanded for further proceedings consistent with this opinion. In all other respects, the judgment is affirmed.
AFFIRMED in part; REVERSED in part and REMANDED.
THOMPSON, ORFINGER and TORPY, JJ., concur.